                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1315 PA (ASx)                                           Date    March 26, 2019
 Title             Ronald Gladle v. Wells Fargo Bank, N.A., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                 Deputy Clerk                             Court Reporter                       Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                 None
 Proceedings:                 IN CHAMBERS

        Plaintiff Ronald Gladle (“Plaintiff”), who is appearing pro se, filed an “Ex Parte Request
to File Late Response” in which he seeks relief from his failure to timely file an Opposition to
the Motion to Dismiss filed by defendant Wells Fargo Bank, N.A. (“Wells Fargo”), to which
defendant Specialized Loan Servicing (“Specialized”) has filed a Joinder. The Court accepts
Plaintiff’s late-filed Opposition to the Motion to Dismiss for filing. Defendants shall file their
Replies in support of the Motion to Dismiss by no later than April 8, 2019. After that date, both
the Motion to Dismiss and Plaintiff’s Motion to Remand shall be deemed under submission and
the Court will notify the parties of its decisions on the Motions or a hearing date should the
Court conclude that a hearing is necessary.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
